Citation Nr: 1503646	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  09-21 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for right lower extremity radiculopathy, effective March 26, 2012.

2.  Entitlement to restoration of a 20 percent evaluation for left lower extremity radiculopathy, effective March 26, 2012.

3.  Entitlement to an initial evaluation in excess of 20 percent for cervical degenerative disc disease, to include consideration of whether separate ratings for neurological abnormalities of the left and right lower extremities are warranted prior to April 1, 1991.

4.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity neuropathy.

5.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity neuropathy, prior to April 25, 2013.

6.  Entitlement to an initial evaluation in excess of 40 percent for right upper extremity neuropathy, since April 25, 2013.

7.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another (SMC A&A).

8.  Entitlement to special monthly compensation based on loss of use of the hands. (SMC hands).

9.  Entitlement to special monthly compensation based on loss of use of the hands. (SMC feet).

10.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008, January 2010, January 2011, and May 2012 rating decisions by the agency of original jurisdiction (AOJ) of the United States Department of Veterans Affairs (VA).  

In April 2008, the Appeals Management Center (AMC) in Washington, DC, issued a decision implementing a grant of service connection for a cervical spine disability and related bilateral upper extremity neuropathies.  Service connection had been granted by the Court of Appeals for Veterans Claims (CAVC or the Court) in a July 2007 memorandum decision reversing a Board decision.  The Board had in turn remanded the matters to the AMC for assignment of initial disability evaluations and effective dates of service connection.  The Veteran appealed both the assigned evaluations and the effective dates.

In a January 2010 decision, the VA Regional Office (RO) in St. Petersburg, Florida, denied entitlement to SMC based on A&A and loss of use of both the hands and feet.  In a January 2011 decision, the RO granted service connection and separate compensable evaluations for left and right lower extremity neuropathy, as residuals of the cervical spine disability.  Although the RO treated this as a separate and distinct claim, the Veteran and his representative argue that this matter was already on appeal as part of the claim for increased evaluation for "residuals of a cervical spine injury."  The Board agrees.  The Veteran has argued since filing his claim in April 1988 that his legs problems were related to his neck, and has consistently done so.  

The Veteran and his wife testified at an April 2011 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the file.  At that hearing, they questioned why the recent rating for the legs was not always considered part of the ongoing appeal; it had in fact been the first residual of injury identified and claimed.  Based on this assertion, the Board finds that the matter is part and parcel of the appeal, and the question of entitlement to separate evaluations prior to April 1, 1991, is before the Board as part of the appeal for increased evaluations.  In March 2012, the RO scheduled the Veteran for a review examination.  Thereafter, a May 2012 decision reduced the evaluations assigned for lower extremity neuropathies from 20 percent to 10 percent.

In a June 2011 decision, the Board granted in full the Veteran's appeal for earlier effective dates of service connection for a cervical spine disability and related bilateral upper extremity neuropathies; no further question remains on appeal with regard to those matters.  The remaining increased rating appeals and the SMC entitlement appeals were remanded to the AOJ for further development and due process.  When the claims returned to the Board in August 2012, they, along with the appeals regarding reduction in evaluation for lower extremity neuropathies, were again remanded to the AOJ for development.

During the processing of that remand, the RO in an April 2014 rating decision granted an increased 40 percent evaluation for right upper extremity neuropathy, effective April 25, 2013.  This is not the maximum available rating, and the veteran has not indicated he is satisfied with this grant, and so both stages of evaluation remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Further, a claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the issue of TDIU entitlement has been previously raised and denied by the RO, the current evidence of record again requires inference of the claim.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

During the course of the appeal for restoration of the 20 percent ratings assigned to radiculopathy of the lower extremities, the Veteran asserted that a rating in excess of 20 percent was warranted.  See VA Form 9 dated in November 2013.  This increased rating matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and is referred to the AOJ for the appropriate consideration.
 
The issues of evaluation of the cervical spine and bilateral upper extremity neuropathies, SMC hands, and SMC feet are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  No actual improvement was shown in the right and left upper extremity peripheral neuropathies; both before and after March 26, 2012, they have been manifested by moderate sensory and motor impairment.

2.  Due to the service-connected cervical spine disability and associated neurological manifestations, the Veteran is in need of the regular aid and attendance of another to perform the activities and protect himself from the hazards of daily life.

3.  Due to service connected disabilities, the Veteran is unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent evaluation for right lower extremity radiculopathy, effective March 26, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

2.  The criteria for restoration of a 20 percent evaluation for left lower extremity radiculopathy, effective March 26, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for entitlement to SMC A&A are met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2014).

4.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340 , 4.1, 4.3, 4.7, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal, with regard to the issues decided herein.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Restoration

The Veteran was granted a 20 percent evaluation for left and right lower extremity neuropathy effective March 13, 2008.  Following a VA re-examination, a May 2012 rating decision reduced those evaluations to 10 percent, effective March 26, 2012, the date of the examination.  The presence of both a service-connected radicular component and a nonservice-connected diabetic neuropathy component have been noted, but have been deemed indistinguishable.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).

The Board notes initially that the due process protections of 38 C.F.R. § 3.105 do not apply to the reductions in evaluation in this case, as the Veteran's overall disability compensation remained unchanged.  38 C.F.R. § 3.105(e).  Moreover, as the 20 percent evaluations were in place for less than five years, they are not considered stabilized, and are subject to immediate reduction when shown warranted on VA re-examination.  38 C.F.R. § 3.344(c).

However, the Board finds here that no reduction was factually warranted based on the evidence of record.  The initial grants of service connection included assignment of 10 percent evaluations for the left and right lower extremity neuropathy, effective April 1, 1991.  At that time, repeated VA examinations showed complaints and clinical findings consistent with sensory impairment of the lower extremities.  Muscle strength was noted to be normal.  A VA examination dated March 13, 2008, however, additionally noted decreased motor strength (4/5) in both lower extremities in addition to the decreased sensation, as well as decreased muscle tone.  A higher, initial 20 percent staged evaluation was therefore assigned effective the date of the examination.

A VA examination dated March 26, 2012, noted that while the Veteran did not complain of pain, numbness, or tingling of the lower extremities, clinical examination revealed decreased light touch sensation of the toes and feet and decreased position sense in the lower extremities.  Reflexes were also reduced at the ankles.  Finally, muscle strength was reduced (4/5) in the lower extremities in knee flexion and all motions of the ankle.  

The Board finds that the reported impairments on the March 2008 and March 2012 examinations are substantially the same, showing some degree of sensory impairment and decreased muscle strength of the lower extremities.  The degree of motor function impairment appears the same on both examinations, and the Veteran at both times was noted to have poor ambulation.  In 2008, his gait was spastic and he had "poor propulsion," and by 2012 he required a walker or wheelchair.  

The overall disability picture presented, which notably is described in much the same terminology on the initial and reducing rating decisions, has remained constant, and therefore no reduction was warranted effective March 26, 2012.  While there may be debate over whether the symptomatology cited warrants a 20 percent evaluation or not under the applicable rating criteria at 38 C.F.R. § 4.124a, Diagnostic Code 8520, at some point it was determined that such a rating was merited.  At the very least, then, the evidence of the question of whether that rating should be continued is in equipoise, and reasonable doubt must be resolved in the Veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  The 20 percent evaluations for left and right lower extremity peripheral neuropathies must be restored.

SMC A&A

SMC A&A is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Factors to be considered in determining whether a Veteran requires such are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a).  The need for assistance need not be constant.

The Board notes that while the law and regulations governing SMC specify that a single, totally disabling service-connected condition is required for entitlement to SMC at the housebound level, no such qualification is applicable to SMC A&A.  Bradley v. Peake, 22 Vet. App. 280 (2008).

The inquiry, then, is whether any or all of the Veteran's service-connected disabilities render him in need of the regular aid and attendance of another.  The Board finds that they do.

The cervical spine disability, with accompanying neuropathies of the upper and lower extremities, severely limits the Veteran's ability to attend to his self-care.  His mobility is impacted, requiring a walker or wheelchair.  He lacks the strength to reliably transfer between these devices, though he can manage this at times.  He is a fall risk.  He has trouble dressing and undressing, and performing self-care such as wiping himself after toileting.  Accordingly, the Board concludes that the Veteran requires the regular assistance of another to perform these regular activities of daily life and to protect himself from the hazards of his environment.

Entitlement to SMC A&A is warranted.

TDIU

Total disability ratings for compensation may be assigned where the Schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop. 38 C.F.R. § 4.16(a).  Factors to be considered in determining unemployability include the impact of service-connected disabilities, employment history, educational achievement, and vocational attainment.   38 C.F.R. § 4.16(b).  

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  For purposes of TDIU, a "single disability" includes the combined evaluation for multiple disabilities related by etiology, combat incurrence, body systems, involvement of extremities, or incurrence as a POW.  Throughout the appellate period at issue here, since April 29, 1988, the Veteran has had a combined disability rating of 70 percent, for his service connected hearing loss, tinnitus, cervical spine disability, and right and left upper extremity disabilities, all of which are considered to have arisen in connection with his combat duties in the Army Air Corps aboard B-29 bombers, or as a result of a single crash.  Accordingly, the Veteran has a single disability rated 60 percent or more, and is eligible for TDIU.

The Board finds that the Veteran's service-connected disabilities rendered him unable to obtain or retain substantially gainful employment throughout the appellate period.  His physical disabilities clearly preclude heavy manual labor, and also severely impact even light, more sedentary tasks.  He cannot open containers, and his sensory problems and weakness would make finer manipulations, to include things like typing or data entry, problematic.  While the Veteran is clearly intelligent, having worked for many years as a design engineer, his physical limitations would preclude substantially gainful employment, as even the slightest of physical tasks presses his abilities.

Accordingly, entitlement to TDIU is warranted.


ORDER

Restoration of a 20 percent evaluation for right lower extremity radiculopathy, effective from March 26, 2012, is granted.

Restoration of a 20 percent evaluation for left lower extremity radiculopathy, effective from March 26, 2012, is granted.

Entitlement to SMC A&A is granted.

Entitlement to TDIU is granted.


REMAND

As is discussed above, the Veteran's appeal for an increased evaluation for all manifestations of a cervical spine disability has, throughout the appellate period from April 1988 forward included an argument that left and right lower extremity neurological abnormalities are related to the neck injury and are compensable disabilities.  Service connection for such has been granted, and so the issue currently before the Board involves evaluation prior to April 1, 1991.

That question is, however, inextricably intertwined with all the other open evaluation questions, involving rating of the cervical spine degenerative disc and joint disease and bilateral upper extremities.  

The criteria for rating disc disease and disabilities of the spine were revised while the appeal was pending (effective September 23, 2002 and September 26, 2003, respectively).  For the period prior to September 23, 2002, only the criteria under 38 C.F.R. § 4.71a (2002) are applicable.  For the period of September 23, 2002, to September 26, 2003, the criteria under both 38 C.F.R. § 4.71a (2002) and (2003) are applicable.  Since September 26, 2003, both prior incarnations of the criteria and the current criteria under 38 C.F.R. § 4.71a (2011) may be applied.  In no case, however, may an evaluation be reduced based on a change in the applicable criteria, unless actual improvement is shown.  38 C.F.R. § 3.951(a).

Under the oldest criteria, the Veteran is currently rated under Code 5290, for limitation of motion of the cervical spine, and under Code 8513, for upper extremity neuropathy.  However, also available is a combined rating under Code 5293, for disc disease, which combines the cervical spine limitations and the neurological manifestations into a single disability.  This is potentially, given the currently assigned ratings, more beneficial to the Veteran, as it permits a maximum evaluation in excess of the current combined value of the ratings.  38 C.F.R. § 4.71a, Codes 5290, 5293, 8513 (2002).  It would not be so if the Veteran should be granted compensable evaluations for his lower extremities prior to April 1991, however; the inclusion of additional extremities, even at a minimal level, would raise the pre-April 1991 combined rate to above the maximum allowable rate under Code 5293.

Therefore, it would be premature for the Board to adjudicate the open Schedular evaluation questions involving the neck and upper extremities before the AOJ has had the opportunity to fully consider the evaluation of the lower extremities prior to April 1, 1991.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Similarly, the questions of entitlement to SMC hands and SMC feet are intimately associated with the evaluations assigned for the involved extremities, and until those issues are fully adjudicated, the open questions of SMC entitlement based on loss of use may not be decided.  Harris v. Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent outstanding VA treatment records.  

2.  Issue a supplemental statement of the case (SSOC) on the issue of entitlement to separate compensable evaluations for left and right lower extremity neurological manifestations of a cervical spine disability prior to April 1, 1991.

3.  Upon completion of the above, issue an appropriate SSOC on the remaining evaluation issues, to include discussion of the applicability of and evaluation under Diagnostic Code 5293.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals.
Department of Veterans Affairs


